Name: Commission Implementing Regulation (EU) 2017/1414 of 3 August 2017 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for the former Yugoslav Republic of Macedonia, the United States, South Africa and Zimbabwe in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  international trade;  America;  Africa;  trade;  animal product;  Europe;  organisation of transport
 Date Published: nan

 4.8.2017 EN Official Journal of the European Union L 203/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1414 of 3 August 2017 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for the former Yugoslav Republic of Macedonia, the United States, South Africa and Zimbabwe in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) The former Yugoslav Republic of Macedonia is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of certain poultry commodities are authorised from the whole of its territory. (4) On 28 January 2017, the former Yugoslav Republic of Macedonia confirmed the presence of HPAI of subtype H5N8 in a poultry holding on its territory. Due to that confirmed outbreak of HPAI, the territory of the former Yugoslav Republic of Macedonia could no longer be considered as free from that disease and the veterinary authorities of the former Yugoslav Republic of Macedonia were no longer in a position to certify consignments of meat of poultry for human consumption for import into, or transit through, the Union. It is appropriate therefore to indicate in Part 1 of Annex I to Regulation (EC) No 798/2008, the date as of which that third country could no longer be considered as free from HPAI. (5) Following the outbreak of HPAI in January 2017, the former Yugoslav Republic of Macedonia has implemented a stamping-out policy in order to control and limit the spread of that disease. The former Yugoslav Republic of Macedonia has submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. In addition, the former Yugoslav Republic of Macedonia has reported the completion of cleaning and disinfection measures following the stamping out policy on the poultry holding where the HPAI outbreak was detected in January 2017. (6) On the basis of the evaluation of the information provided by the former Yugoslav Republic of Macedonia, it is also appropriate to indicate in Part 1 of Annex I to Regulation (EC) No 798/2008 the date as of when that third country may again, in accordance with Article 9 of Regulation (EC) No 798/2008, be considered free of HPAI and imports into, and transit through the Union, of certain poultry commodities originating from that third country should be authorised again. (7) The entry for the former Yugoslav Republic of Macedonia in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the recent epidemiological situation in that third country. (8) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities are authorised from certain parts of its territory depending on the presence of HPAI. That regionalisation was set out in Part 1 of Annex I to Regulation (EC) No 798/2008, as amended by Commission Implementing Regulation (EU) 2017/481 (4), following an outbreak of HPAI of subtype H7N9 in a poultry holding in the State of Tennessee on 4 March 2017. (9) On 15 March 2017, the United States confirmed the presence of HPAI of subtype H7N9 in another holding in the State of Tennessee. That outbreak was located in an area that was already subject to regionalisation, due to the earlier outbreak of 4 March 2017, and that area is duly covered by the amendments made to Part 1 of Annex I to Regulation (EC) No 798/2008 by Implementing Regulation (EU) 2017/481. Therefore no further regionalisation of the third country is necessary in respect of that latest outbreak. (10) An Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (the Agreement) (5), which was approved by Council Decision 98/258/EC (6), provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States. (11) Following the outbreaks of HPAI in March 2017, the United States has implemented a stamping-out policy in order to control and limit the spread of that disease. The veterinary authorities of the United States have continued to suspend issuing veterinary certificates for consignments of the commodities intended for export to, or transit through, the Union from the affected counties of the States of Tennessee and Alabama, which were placed under restrictions due to the presence of that disease, and which are subject to Union regionalisation measures in accordance with Regulation (EC) No 798/2008. (12) Since mid-March 2017, no further outbreaks of HPAI have been detected in the United States. The United States has submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. In addition, the United States has reported the completion of cleaning and disinfection measures following the stamping out policy on the holdings in the State of Tennessee where the outbreaks of HPAI were detected in March 2017. (13) On the basis of the evaluation of the information provided by the United States, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, it is appropriate to indicate the date as of when the affected counties in the States of Tennessee and Alabama that were placed under veterinary restrictions in relation to the outbreaks of HPAI in March 2017, may again, in accordance with Article 9 of Regulation (EC) No 798/2008, be considered free of HPAI and imports into, and transit through the Union, of certain poultry commodities originating from those areas should be authorised again. (14) The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (15) South Africa is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of certain poultry commodities are authorised from the whole of its territory. In particular, imports into and transit through the Union of meat of farmed ratites for human consumption (RAT) is authorised under specific condition H as established in Part 2 of Annex I to Regulation (EC) No 798/2008, which provides that, under specific conditions, in the case of an outbreak of HPAI, imports of such meat may still be authorised, if it is obtained from ratites coming from a registered closed ratite holding free of HPAI. (16) On 22 June 2017, South Africa confirmed the presence of HPAI of subtype H5N8 in a poultry holding on its territory. Due to that confirmed outbreak of HPAI, the territory of South Africa can no longer be considered as free from that disease and the veterinary authorities of South Africa can therefore no longer certify consignments of meat of farmed ratites for import into, or transit through, the Union, unless it is obtained from ratites coming from a registered closed ratite holding free of HPAI under specific condition H. (17) The veterinary authorities of South Africa have submitted preliminary information on the outbreak of HPAI and confirmed that they have immediately suspended issuing veterinary certificates for consignments of meat of farmed ratites for human consumption intended for import into, or transit through, the Union. (18) The entry for South Africa in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (19) Zimbabwe is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of certain poultry commodities are authorised from the whole of its territory. (20) On 1 June 2017, Zimbabwe confirmed the presence of HPAI of subtype H5N8 in a poultry holding on its territory. Due to that confirmed outbreak of HPAI, the territory of Zimbabwe can no longer be considered as free from that disease and the veterinary authorities of Zimbabwe can therefore no longer certify consignments of meat of farmed ratites for human consumption for import into, or transit through, the Union. (21) The entry for Zimbabwe in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (22) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (23) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2017/481 of 20 March 2017 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 75, 21.3.2017, p. 15). (5) OJ L 118, 21.4.1998, p. 3. (6) Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (OJ L 118, 21.4.1998, p. 1). ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) the entry for the former Yugoslav Republic of Macedonia is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 MK-the former Yugoslav Republic of Macedonia MK-0 (4) Whole country POU 28.1.2017 1.5.2017 E, EP (2) the entry for the United States concerning the State of Tennessee US-2.23 and the State of Alabama US-2.24 is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-2.23 State of Tennessee: Lincoln County Franklin County Moore County WGM VIII P2 4.3.2017 11.8.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.24 State of Alabama: Madison County Jackson County WGM VIII P2 4.3.2017 11.8.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 (3) the entries for South Africa and Zimbabwe are replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II HER III RAT VII H, P2 22.6.2017 ZW  Zimbabwe ZW-0 Whole country RAT VII P2 1.6.2017 EP, E S4